Title: To George Washington from John Hancock, 25 October 1789
From: Hancock, John
To: Washington, George


          
            Sunday ½ past 12 oClock[Boston, 25 October 1789]
          
          The Governours Best respects to The President, if at home & at leisure, the Governour will do himself the honour to pay his respects, in half an hour—This would have been done much sooner, had his health in any degree permitted, He now hazards every thing as it respects his health, for the desirable purpose.
        